Case 1:18-cv-12392-DAB Document 10-1 Filed 04/04/19 Page 1 of 11

UNITED STATES DISTRICT COURT

SOUTHERN DISTRICT OF NEW YORK

x

EDWIN DIAZ, on behalf of himself and all others Case No.18-cv-12392 (DAB)
similarly situated

 

 

Plaintiff,
- against -
LEVAIN BAKERY, INC.
Defendant.
x
CONSENT DECREE
1. This Consent Decree is entered into as of the Effective Date, as defined

below in Paragraph 10, by and between the following parties: Plaintiff Edwin Diaz
(“Plaintiff”) and Defendant Levain Bakery, Inc. (“Defendant”). Plaintiff and Defendant shall
hereinafter be collectively referred to as the “Parties” for the purposes and on the terms specified
herein.
RECITALS

2. Title III of the Americans with Disabilities Act of 1990 (“ADA”), 42
U.S.C. §§ 12181-12189 (“ADA”) and its implementing regulation, 28 C.F.R. pt. 36, prohibit
discrimination on the basis of disability in the full and equal enjoyment of the goods,
services, facilities, privileges, advantages, and accommodations by any private entity that
owns, leases (or leases to), or operates any place of public accommodation. 42 U.S.C. §

12182(a); 28 C.F.R. § 36.201 (a).

4835-8046-6057.1 1

ed

 
Case 1:18-cv-12392-DAB Document 10-1 Filed 04/04/19 Page 2 of 11

3. On or about December 31, 2018, Plaintiff filed this action in the United
States District Court for the Southern District of New York entitled Edwin Diaz v. Levain
Bakery, Inc., Case Number: 18-cv-12392 (the “Action”). Plaintiff alleges that Defendant’s
website or websites and mobile applications (the “Website”) are not fully accessible to
individuals with disabilities in violation of Title II] of the Americans with Disabilities Act of
1990 (“ADA”), the New York State Human Rights Law (“NYSHRL”), the New York State Civil
Rights Law (““NYSCRL”), and the New York City Human Rights Law (““NYCHRL”).

4, Defendant expressly denies that the Website violates any federal, state or
local law, including the ADA, NYSHRL, NYSCRL, and the NYCHRL, and it denies any other
wrongdoing or liability whatsoever. By entry into this Consent Decree, Defendant does not
admit any wrongdoing.

5. This Consent Decree resolves, settles, and compromises all issues
between the Parties in the Action.

6. This Consent Decree is entered into by Plaintiff, individually, but is
intended to inure to the benefit of vision impaired individuals who are members of the class
alleged in the Complaint.

JURISDICTION

7. Plaintiff alleges that Defendant is a private entity that owns and/or
operates the Website which is available through the internet to personal computers, laptops,
mobile devices, tablets, and other similar technology. Plaintiff contends that the Website is a
service, privilege, or advantage of a place of public accommodation subject to Title III of the

ADA. 42 U.S.C. §12181(7); 12182(a). Defendant denies that the Website is a public

4835-8046-6057.1 2

 
Case 1:18-cv-12392-DAB Document 10-1 Filed 04/04/19 Page 3 of 11

accommodation or that it is a place of public accommodation or otherwise subject to Title III
of the ADA, NYSHRL, and/or NYCHRL.

8. This Court has jurisdiction over the Action under 28 U.S.C. § 1331 and
42 U.S.C. § 12188. The Parties agree that for purposes of the Action and this Consent Decree
venue is appropriate.

AGREED RESOLUTION

9. Plaintiff and Defendant agree that it is in the Parties’ best interest to
resolve the Action on mutually agreeable terms without further litigation. Accordingly, the
Parties agree to the entry of this Consent Decree without trial or further adjudication of any
issues of fact or law raised in Plaintiff's Complaint. In resolution of this Action, the Parties
hereby AGREE to the following:

DEFINITIONS

10. Effective Date means the date on which this Consent Decree is entered
on the Court’s Docket Sheet following approval by the Court.

11. Reasonable Efforts means, with respect to a given goal or obligation,

the efforts that a reasonable person or entity in Defendant's position would use to achieve

that goal or obligation. Any disagreement by the Parties as to whether Defendant has used
Reasonable Efforts as provided for under this Consent Decree shall be subject to the dispute
resolution procedures set forth in paragraphs 16 through 19 of this Consent Decree.
Reasonable Efforts shall be interpreted so as to not require Defendant to undertake efforts the
cost, difficulty or impact on the Website of which could constitute an undue burden, as
defined in Title [IJ of the ADA but as applied solely to the Website - as though the Website

were a standalone business entity, or which efforts could result in a fundamental alteration in

4835-8046-6057.1 3
Case 1:18-cv-12392-DAB Document 10-1 Filed 04/04/19 Page 4 of 11

the manner in which Defendant operates the Website - or the primary functions related
thereto, or which could result in a loss of revenue or traffic on its Website related operations.
TERM

12. The term of this Consent Decree shall commence as of the Effective
Date and remain in effect for the earlier of: (1) thirty-six (36) months from the Effective
Date; or (b) the date, if any, that the United States Department of Justice adopts regulations
for websites under Title III of the ADA.

GENERAL NONDISCRIMINATION REQUIREMENTS

13. Pursuant to the terms of this Consent Decree, Defendant:

a. Shall not deny persons with a disability (as defined under the
ADA), including the Plaintiff, the opportunity to participate in and
benefit from the goods, services, privileges, advantages, and
accommodations through the Website as set forth herein. 42 U.S.C.
§12182(b)(1)(A)@); 28 C.F.R. § 36.202(a);

b. shall use Reasonable Efforts to provide persons with a disability (as
defined under the ADA), including Plaintiff, an equal opportunity to
participate in or benefit from the goods, services, privileges,
advantages, and accommodations provided through the Website as
set forth herein. 42 U.S.C. § 12182(b)(2)(A)(ii); 28 C.F.R. §
36.202(b); and

c. shall use Reasonable Efforts to ensure that persons with a disability
(as defined under the ADA), including Plaintiff, are not excluded,

denied services, segregated, or otherwise treated differently because

4835-8046-6057.1 4

 
Case 1:18-cv-12392-DAB Document 10-1 Filed 04/04/19 Page 5 of 11

of the absence of auxiliary aids and services, through the Website as

set forth herein. 42 U.S.C. § 12182(b)(2)(A)(iii); 28 CER. §

36.303.

COMPLIANCE WITH TITLE U1 OF THE ADA

Web Accessibility Conformance Timeline: Defendant shall ensure full

and equal enjoyment of the goods, services, privileges, advantages, and accommodations

provided by and through the Website (including all pages therein), including websites

(including all pages therein and linked to therefrom) that can be navigated to from the

Website or which when entered reroute to the Website (collectively the “Websites”),

according to the following timeline and requirements provided that the following dates will

be extended in the instance that the Department of Justice issues regulations for websites

under Title II] of the ADA while this Consent Decree is in effect and which contain

compliance dates and/or deadlines further in the future than the dates set forth herein:

4835-8046-6057.1

a. Within six months of the Effective Date, the Defendant shall

modify the Websites as needed to substantially conform to the Web
Content Accessibility Guidelines 2.0 and/or Web Content
Accessibility Guidelines 2.1 Level A and AA Success Criteria to
the extent determined to be applicable, or any other WCAG
guidelines deemed to be applicable, in such a manner so that the

Websites will be accessible to persons with vision disabilities.

. The Parties acknowledge that Defendant’s obligations under this

Agreement do not include: (i) substantial conformance with WCAG

standards for user-generated content and/or other content or

 
Case 1:18-cv-12392-DAB Document 10-1 Filed 04/04/19 Page 6 of 11

4835-8046-6057.1

advertisements and/or Websites Defendant do not own, operate,
prepare or control but that are linked from the Websites (including, but
not limited to, any content/Websites hosted by third parties and
implemented on the Websites); and (ii) the provision of narrative
description for videos. The Parties also agree that if the U.S.
Department of Justice or a Court with jurisdiction over this matter
determines that the WCAG standards or any successor standard that
Defendant may have utilized are not required by applicable law,
Defendant may choose, in their discretion, to cease the remediation
efforts described above. |

In achieving such conformance, Defendant may, among other things,
rely upon, in whole or in part, the User Agent Accessibility Guidelines
(“UAAG”) 1.0; the Authoring Tool Accessibility Guidelines
(“ATAG”) 2.0; the Guidance on Applying WCAG 2.1 to Non-Web
Information and Communications Technologies (“WCAG2.1ICT”),
published by the Web Accessibility Initiative of the World Wide Web
Consortium (“W3C”); as well as other guidance published by the
W3C’s Mobile Accessibility Task Force; the British Broadcasting
Corporation Mobile Accessibility Standards and Guidelines 1.0
(“BBCMASG 1.0”) or any combination thereof. If Defendant, in
reasonably relying upon any of the foregoing, fails to achieve
substantial conformance with the applicable WCAG standard,

Defendant will have nonetheless met its obligations.

 
Case 1:18-cv-12392-DAB Document 10-1 Filed 04/04/19 Page 7 of 11

d. If Defendant is unable to achieve substantial conformance with the
applicable WCAG guidelines despite having used Reasonable
Efforts to achieve substantial conformance, it shall be deemed to
have satisfied its obligations under this Agreement as set forth

herein regarding remediation of the Website.

SPECIFIC RELIEF TO PLAINTIFF

15. Specific Relief: Plaintiff and Defendant have agreed to settle all matters
relating to costs, damages, attorneys’ fees, experts’ fees, other financial matters, relating to
any alleged inaccessibility of the Website through a separate agreement (the “Settlement
Agreement’), the remedial portions of which are hereby incorporated by reference into this
Consent Decree but not publicly filed. The Settlement Agreement shall be provided to the
Court in camera for inspection and review if the Court so requires in order to extend its

enforcement jurisdiction over the terms of the Settlement Agreement.

PROCEDURES IN THE EVENT OF DISPUTES
16. The procedures set forth in Paragraphs 17 through 19 must be
exhausted in the event that (i) Plaintiff alleges that Defendant has failed to meet its
obligations pursuant to this Consent Decree or (ii) Defendant alleges that there is a criteria of
the applicable WCAG standard with which it cannot substantially comply as set forth herein.
There will be no breach of this Consent Decree by Defendant in connection with such
allegations until the following procedures have been exhausted.

17. If any of the Parties claim this consent Decree or any portion of it has been
violated (“breach”), the party alleging the breach shall give written notice (including reasonable

particulars) of such violation to the party alleged to be in breach. The alleged breaching party

4835-8046-6057.1 7
Case 1:18-cv-12392-DAB Document 10-1 Filed 04/04/19 Page 8 of 11

must respond to such written notice of breach no later than thirty (30) calendar days thereafter
(the “Cure Period”), unless the parties agree to extend the time for response. If the alleged breach

is of a nature that it cannot be cured during the Cure Period, the parties shall mutually extend the

Cure Period to reflect the reasonable time period in which the alleged breach can be cured.

 

reasonable attorneys’ fees and costs to the prevailing party in any such enforcement action.

18. There will be no breach of this Consent Decree unless (a) the
independent accessibility consultant determines that a particular item(s) cannot be
accomplished by a person with a disability who has average screen reader competency using
a prominent commercially available screen reader such as Jaws, Voiceover, or NVDA in
combination with one of the following browsers {in versions of which that are currently
supported by their publishers): Internet Explorer, Firefox, Safari and Chrome; and (b)
Defendant fails to remedy the issue using Reasonable Efforts within a reasonable period of
time of not less than ninety (90) days from receipt of the accessibility consultant’s opinion. If
the accessibility consultant believes that a reasonable time using Reasonable Efforts to
remedy the items found not to be usable is longer than ninety (90) days, then the Parties may
agree on a longer time period without leave of Court so long as the extension is documented
in writing and executed by the Parties to this Agreement or their respective counsel. If the
accessibility consultant finds that a particular item found not to be usable cannot be remedied

using Reasonable Efforts, Defendant shall not be obligated to remedy that item.

4835-8046-6057.1 8
Case 1:18-cv-12392-DAB Document 10-1 Filed 04/04/19 Page 9 of 11

19. Any notice or communication required or permitted to be given to the
Parties hereunder shall be given in writing by e-mail and by overnight express mail or United
States first class mail, addressed as follows:
For PLAINTIFF: Joseph Mizrahi
COHEN & MIZRAHI LLP
300 Cadman Plaza West, 12" Fl.

Brooklyn, NY 11201
Tel: 917.575.4175

E-mail: joseph@cml.legal

For DEFENDANT: Peter T. Shapiro, Esq.

LEWIS BRISBOIS BISGAARD & SMITH

LLP

77 Water Street, Suite 2100

New York, NY 10005

Tel: 212-232-1322

Email: Peter.Shapiro@lewisbrisbois.com
MODIFICATION

20. No modification of this Consent Decree shall be effective unless in
writing and signed by authorized representatives of all Parties.

ENFORCEMENT AND OTHER PROVISIONS

21. The interpretation and enforcement of this Consent Decree shall be
governed by the laws of the State of New York.

22. | This Consent Decree contains the entire agreement of the Plaintiff and
the Defendant concerning the subject matter described in Paragraph 3, other than the terms of
the Settlement Agreement, and no other statement, promise, or agreement, either written or
oral, made by any party or agent of any party, that is not contained in this Consent Decree,

and concerns the subject matter described in Paragraph 3, shall be enforceable, other than the

Settlement Agreement.

4835-8046-6057.1 9

 
Case 1:18-cv-12392-DAB Document 10-1 Filed 04/04/19 Page 10 of 11

23. If any provision of this Consent Decree is determined to be invalid,
unenforceable, or otherwise contrary to applicable law, such provision shall be deemed
restated to reflect as nearly as possible and to the fullest extent permitted by applicable law
its original intent and shall not, in any event, affect any other provisions, all of which shall
remain valid and enforceable to the fullest extent permitted by applicable law.

PERSONS BOUND AND INTENDED THIRD-PARTY BENEFICIARIES

 

24. The Parties to this Consent Decree expressly intend and agree that this
Consent Decree shall inure to the benefit of all persons with vision disabilities as defined by
the ADA, including those who utilize a screen reader to access the Website, which disabled
persons shall constitute third-party beneficiaries to this Consent Decree.

25. The signatories represent that they have the authority to bind the
respective parties, Plaintiff and Defendant to this Consent Decree.

NSENT DECREE HAS BEEN READ

 

26. | This Consent Decree has been carefully read by each of the Parties, and
its contents are known and understood by each of the Parties. This Consent Decree is signed
freely by each party executing it. The Parties each had an opportunity to consult with their

counsel prior to executing the Consent Decree.

PLAINTIFF of - a
Dated: _3-27-2019 By:

 

 

 

DEFENDANT
Dated: 21°” Merk ~W% By: Pw
A sTAIOR
Its: Cea

 

4835-8046-6057.1 10

 
Case 1:18-cv-12392-DAB Document 10-1 Filed 04/04/19 Page 11 of 11

COURT APPROVAL, ADOPTION, AND ENTRY OF THE CONSENT DECREE
THE COURT, HAVING CONSIDERED the pleadings, law, underlying

facts and having reviewed this proposed Consent Decree,
FINDS AS FOLLOWS:

1) This Court has jurisdiction over the Action under 28 U.S.C, § 1331 and 42
U.S.C. § 12188;

2) The provisions of this Consent Decree shall be binding upon the Parties;

3) Entry of this Consent Decree is in the public interest;

4) This Consent Decree is for settlement purposes only and does not constitute an
admission by Defendant of any of the allegations contained in the Complaint or any other

pleading in this Action, nor does it constitute any finding of liability against Defendant;

5) The Plaintiff is acting as a private attorney general in bringing the Action and
enforcing the ADA; » RB
s\"4
. 5
6) + . . . * 3 and
7) This Consent Decree shall be deemed as adjudicating, once and for all, the

merits of each and every claim, matter, and issue that was alleged, or could have been

alleged by Plaintiff in the Action based on, or arising out of, or in connection with, the

. . . Ane.
aliegations in the Complaint. by ’
ab monde low

NOW THEREFORE, the Court approves the Consent Decree, and in doing so

specifically adopts it and makes it an Order of the Court.

SO ORDERED: Fort ni Batts

USDJI. — slysl4

 

4835-8046-6057.1 12
